        Case 1:18-cv-07047-JPO-SN Document 29 Filed 06/22/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MORGAN HOWARTH,
                                 Plaintiff,
                                                                      18-CV-7047 (JPO)
                      -v-
                                                            ORDER ADOPTING REPORT AND
 FORM BIB, LLC,                                                 RECOMMENDATION
                                 Defendant.


J. PAUL OETKEN, District Judge:

        Plaintiff Morgan Howarth brings this suit against Defendant FORM BIB, LLC alleging a

single count of copyright infringement under the Copyright Act, 17 U.S.C. § 101 et seq. (Dkt.

No. 1.) Default judgment was entered against Defendant on May 6, 2019. (Dkt. No. 23.) The

case was referred to Magistrate Judge Sarah Netburn for a report and recommendation on the

amount of damages and attorney’s fees to award Plaintiff. (Dkt. No. 24.) Magistrate Judge

Netburn conducted a thorough and careful inquest and issued a Report and Recommendation (the

“Report”) that this Court award damages and fees as specified in the Report. (Dkt. No. 28.) The

Court has reviewed the Report.

        No party filed a timely objection to the Report; therefore the Court reviews it for clear

error. See Fed. R. Civ. P. 72(b), Advisory Committee’s Notes (1983) (“When no timely

objection is filed, the court need only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.”); see also Borcsok v. Early, 299 F. App’x 76, 77

(2d Cir. 2008). Magistrate Judge Netburn’s well-reasoned Report presents no such errors and is

therefore fully adopted by this Court.

        Accordingly, damages and fees are awarded as calculated in the Report.

        Plaintiff is directed to serve a copy of this Order on Defendant.



                                                   1
      Case 1:18-cv-07047-JPO-SN Document 29 Filed 06/22/20 Page 2 of 2



      The Clerk of Court is directed to enter judgment accordingly close this case.

      SO ORDERED.

Dated: June 22, 2020
       New York, New York

                                           ____________________________________
                                                      J. PAUL OETKEN
                                                  United States District Judge




                                               2
